GLD-299                                             NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 12-3634
                                   ___________

                       In Re: ABRAHAM NEE NTREH,
                                 Petitioner
                   ____________________________________

                  On a Petition for Writ of Mandamus from the
         United States District Court for the District of the Virgin Islands
                 (Related to D.C. Crim. No. 1:02-cr-00007-001)
                  ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                              September 27, 2012

      Before: FUENTES, GREENAWAY, JR., and BARRY, Circuit Judges

                         (Opinion filed: October 4, 2012)
                                   _________

                                    OPINION
                                    _________

PER CURIAM

      We discussed the unusual background of Ntreh’s criminal case in a previous

opinion, see In re Ntreh, 401 F. App’x 686 (3d Cir. 2010) (per curiam), and will

not repeat ourselves here. According to his mandamus petition, in March 2012

Ntreh formally waived his right to be present during his resentencing; having now

provided such a waiver, Ntreh argues that our intervention is necessary to ensure
his resentencing. To the contrary: the District Court docket reflects that Ntreh’s

pending motions, including his request to set a firm sentencing date (the last of

which was scheduled for February 2012, but was continued), will be heard at an

omnibus hearing to take place in December 2012. 1 It appears that the District

Court intends to exercise its jurisdiction in due course, see In re Patenaude, 210

F.3d 135, 140 (3d Cir. 2000), and we detect no other extraordinary factors that

would suggest that mandamus relief is warranted at this time. See Birdman v.

Office of the Governor, 677 F.3d 167, 174 (3d Cir. 2012). Accordingly, Ntreh’s

petition for mandamus will be denied, without prejudice to his renewing the

request should the delay in District Court become newly protracted. See Madden

v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).




1
 The December date is due to the assigned District Judge being on medical leave. We
note that this scheduling order was entered after Ntreh filed his mandamus petition, so he
would not have been aware of it at the time.
                                            2